Title: Mrs. R. W. Viny to Margaret Stevenson, 17 January 1772
From: Viny, Mrs. R. W.
To: Stevenson, Margaret


Editors now and then encounter a document that seems designed to train them in humility, and the one below is a case in point. The circumstances surrounding Mrs. Stevenson’s and Franklin’s projected visit to the Vinys are as obscure, thanks to the writer’s prose, as they are insignificant. But the letter does throw some light on how acquaintances of humble station regarded Franklin, and for that reason we print it without venturing to explain it.
 
Mrs Stevens
new Cross Jany 17. 1772
Not having oppertunity of Waiting on you in person; I have taken the liberty of directing my pen; by way of inquir’ry if any of my friends in Craven street, are offended. Mr. Viny, Called on wensday morning in the wheel on purpose to ask you how you did; and when it would be agreable to Doctr. franklin in this week; to favour us with your Company’s; when he knocked at the door Miss franklin Came herself, and with an Unpleasent Countenance; reply’d, here’s no boody at home; Mr. Viny said it was such a damper; as hurt him greatly.
He Conclud’d I had misunderstood you, and that the Doctr. intend’d to favour us with his, and your Companys the last week; which if so; I am verry sorry for, and ask his pardon; there being no one; whose friendship expeirenc’d; we wish more to Cultivate then Doctr. franklin.
Mrs. Stevens; if our Conduct has appear’d inconsistant the whole fault is mine; for Mr. Viny did think the Doctr. talk’d of Comeing the wensday after we was; with you; but I said I understood him he Could not; and that you likwise replyed; twas out of the question that week; as they were to go into the Country, to see mr. Beaches mother; I might not understand you wright; however; I flatter myself from the generous sentiments; and great Candour of my worthy friend judgment in all things; that he will not Construe it slight, and disesteem; but intire misunderstanding; which I anxiously wish Clear’d up to our mutual satisfaction. From your much oblig’d friend
R: W: Viny.

PS: my best respects to the Doctr. and Son; and we still hope to be favour’d with their Company at new Cross, when it shall be Convenient.

 
Addressed: To / Mrs Steevens. / Craven Street. / in the Strand.
